FILED
                              NOT FOR PUBLICATION                           JAN 02 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


LIAN WANG,                                       No. 11-71474

               Petitioner,                       Agency No. A098-458-652

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Lian Wang, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). Our jurisdiction is


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for substantial evidence factual findings,

including the agency’s adverse credibility findings. Cortez-Pineda v. Holder, 610
F.3d 1118, 1124 (9th Cir. 2010). We deny in part and dismiss in part the petition

for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the inconsistency between Wang’s testimony and documentary evidence

regarding his injuries. See Pal v. INS, 204 F.3d 935, 939-40 (9th Cir. 2000)

(inconsistencies between testimony and application regarding injuries petitioner

received during assaults went to heart of claim); Wang v. INS, 352 F.3d 1250, 1259

(9th Cir. 2003) (court must affirm adverse credibility finding when it is supported

by at least one reason that goes to heart of claim). We lack jurisdiction to review

Wang’s contention regarding the accuracy of the translation and transcription

because he did not raise it to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678

(9th Cir. 2004). Further, Wang’s other explanations do not compel a contrary

result. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Accordingly, in the

absence of credible testimony, we deny the petition as to Wang’s asylum and

withholding of removal claims. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th

Cir. 2003).




                                          2                                    11-71474
      Finally, Wang’s CAT claim fails because it is based on the same statements

the agency found not credible, and he does not point to any other evidence in the

record that would compel the finding that it is more likely than not he would be

tortured by or with the acquiescence of the government if returned to China. See

id. at 1156-57.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   11-71474